                                         Case 4:19-cv-03054-PJH Document 114 Filed 04/07/21 Page 1 of 1




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                            NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         SM 10000 PROPERTY, LLC, et al.,
                                   5                                                  Case No. 19-cv-03054-PJH
                                                      Plaintiffs,
                                   6
                                                v.                                    ORDER OF REFERENCE TO
                                   7                                                  MAGISTRATE JUDGE
                                         ALLIANZ GLOBAL RISKS US
                                   8     INSURANCE COMPANY,
                                   9                  Defendant.

                                  10

                                  11         Pursuant to Local Rule 72-1, this matter is referred for random assignment of a

                                  12   Magistrate Judge to conduct a settlement conference by June 9, 2021, if possible, or, if
Northern District of California
 United States District Court




                                  13   not possible, at the earliest convenience of the assigned judge. The parties will be

                                  14   advised of the date, time, place, and method of appearance by notice from the assigned

                                  15   judge. The parties are directed to contact the courtroom deputy of the undersigned judge

                                  16   if they are not advised of the assigned judge within 21 days.

                                  17         IT IS SO ORDERED.

                                  18   Dated: April 7, 2021

                                  19                                               /s/ Phyllis J. Hamilton____________
                                                                                   PHYLLIS J. HAMILTON
                                  20                                               United States District Judge
                                  21
                                       cc: MagRef, Assigned M/J, counsel of record
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
